Order entered February 24, 2020




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00581-CV

                                 SIMON MENGELE, Appellant

                                                V.

                   UNITED TOWS, LLC AND HENRY MILLER, Appellees

                          On Appeal from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-17-06296-A

                                           ORDER
        Before the Court is appellant’s motion for extension of time to file his opening brief. We

GRANT the motion and ORDER the brief tendered to the Clerk February 18, 2020 filed as of

the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE